Case 1:18-cv-08653-VEC-SDA Document 104 Filed 11/18/19 Page 1 of 23

: UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

U.S. DISTRICT COURT FOR THE

SOUTHERN DISTRICT OF NEW YORK

(FOLEY SQUARE)

 

D George Sweigert

  
  
 
  
 

Plaintiff

Vv.

 

etl é ' _
Jason Gsodman! :..
¥ fis 4

2 : . y we les oe a gy a 3 .
Defgidant ae ig

 

 

CIVIL CASE #: 1:18-CV-08653-VEC

JUDGE VALERIE E. CAPRONI

AGISTRATE STEWART D. AARON

 

 

 

hea

Pursuant to the conditions expressed in t the

   
 
 
 

E da Magistrate Judge Stewart D. Aaron

(10/24/2019, ECF Doce. No. 97) attached are the Plaintiff's interrogatories conforming to

S.D.N.Y. Local Rule 33.3(a).

I hereby certify that the attached interrogatories are truthful and accurate (to the best of my

knowledge) and are not submitted for the purposes of oppression of Defendant Goodman.

Signed this W ., of November, 2019.

 

)ECEIWVE
NOV 1.8 zeie
PRO SE OFFICE

 

 

 

 

 

 

 

 

 

9.5

D. G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-notice@mailbox.org

(he thd&
Case 1:18-cv-08653-VEC-SDA Document 104 Filed 11/18/19 Page 2 of 23

- UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

Organization of Document

Contents

BACKGROUND STATEMENT AND INSTRUCTIONS .......... cc ccsceceseeetereesstseeeeteeseeeeenernes

SUPPORTING RATIONALE FOR INTERROGATORY CONTENT......0... cess

COUNT I. VIOLATIONS OF NEW YORK GENERAL BUSINESS LAW §§349-350

(CONSUMER PROTECTION ACT) ....cccccccccecsscesetete tee et ee et eee eee ee Eee tee
COUNT II. DEFAMATION AND DEFAMATION PER SE \....cccccccscettsteinet eects

COUNT III. VIOLATIONS OF CIVIL RIGHTS LAW § 50 and 51 u..cccccce rset

COUNT IV. NEGLIGENT AND INTENTIONAL INFLICTION OF EMOTIONAL

WY ASS 0 id OK. een SOE SE ESOS SOETEEOESESIOOESSOSSEOSOESOSETSSONICOSSSESISOOSCOSIOOSSCOOOOOSOOOOSOOOOOOOOOOOOOOOS

PLAINTIFF’S FIRST SET OF INTERROGATORIES ............ccccesesteseeseetenersensene teense naeenenes

ATTESTATION ......ccccccccccccccceceesceenccseerseeesceeseessesseeesessasssseeseeeeesteesreseasseesesneceeeeesseeseenneeetens
Case 1:18-cv-08653-VEC-SDA Document 104 Filed 11/18/19 Page 3 of 23

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

BACKGROUND STATEMENT AND INSTRUCTIONS

1. Plaintiff incorporates by reference the applicable instructions from the ORDER of
10/24/2019 (ECF Doe. No. 97) by Magistrate Judge Stewart D. Aaron.
2. Local Civil Rule 33.3(a) states in relevant part:
"Tulnless otherwise ordered by the Court, at the commencement of discovery,
interrogatories will be restricted to those seeking names of witnesses with knowledge of
information relevant to the subject matter of the action, the computation of each
category of damage alleged, and the existence, custodian, location and general
description of relevant information, including pertinent insurance agreements and other
physical evidence, or information of a similar nature."
3. These Interrogatories are intended to elicit as much information as possible concerning
the issues, and to the extent any Interrogatory could be interpreted in more than one way,
Defendant should employ the interpretation of the Interrogatory most likely to encompass and
elicit the greatest amount of information possible.
4. If the Defendant has a claim for any form of privilege, whether based on a statute or
otherwise, as a ground for not answering an interrogatory or any portion thereof, it should be set
forth in complete detail each and every fact upon which the privilege is based, including
sufficient facts for the Court to make a full determination whether the claim of privilege is valid.
5. Plaintiff incorporates by reference the Plaintiff's letter (10/29/2019, ECF Doc. No. 98) as
if fully restated to address the presentation of legal theories of recovery as if fully restated to
provide supporting rationale for the interrogatories included below (for the purposes of stating

the factual and legal bases for claims in COUNT ONE, Second Amended Complaint (SAC,

Doc. No. 88).
Case 1:18-cv-08653-VEC-SDA Document 104 Filed 11/18/19 Page 4 of 23

| UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

6. The term “Plaintiff” refers to the individual and natural person known as D. George
Sweigert and the other instantiations used by Defendant (Def) Jason Goodman, as in: Dave
Sweigert, David G. Sweigert, David George Sweigert, etc.

7. The term “Defendant” refers to the individual and natural person Jason D. Goodman,
believed to be Jason David Goodman, operator of a brand known as CrowdSource The Truth
which dispenses social media podcast content.

8. The term “document” shall have the broadest meaning possible under the Federal Rules
of Civil Procedure and shall include, but not be limited to, the original (or a copy when the
original is not available) and each non-identical copy (including those which are non-identical by
reason of translations, notations, or markings) or any and all other written, printed, typed,
punched, taped, filmed, or graphic matter or recorded or tangible thing, or whatever description,
however produced or reproduced (including computer-stored or generated data, together with
instructions or programs necessary to search and retrieve such data and hard copies where
available and retrievable), and shall include all attachments to and enclosures with any requested
item, to which they are attached or with which they are enclosed, and each draft thereof. The
term document shall specifically include all recorded or retrievable electronic data or
communications such as electronic mail (e-mail) and the like and all translations thereof.

9. “Communication” means any oral, written, electronic, or other exchange of words,
thoughts, information, or ideas to another person or entity, whether in person, in a group, by
telephone, by letter, by Telex, by facsimile, or by any other process, electric, electronic, or
otherwise. All such communications in writing shall include, without limitation, printed, typed,
handwritten, or other readable documents, correspondence, memoranda, reports, contracts, drafts

(both initial and subsequent), computer discs or transmissions, e-mails, instant messages, tape or
Case 1:18-cv-08653-VEC-SDA Document 104 Filed 11/18/19 Page 5 of 23

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E, CAPRONI

video recordings, voicemails, diaries, log books, minutes, notes, studies, surveys and forecasts,
and any and all copies thereof.

10. The term “Cloud storage” means any Internet-based repository of digital information,
which includes any electronic mail server serving the e-mail accounts
truth@crowdsourcethetruth.org, jasongoodman72@protomail.com, jason@21stcentury3d.com or
any other e-mail storage service, Internet Service Provider (ISP) storage, social media platform
providers such as Google, Facebook, Twitter, Patreon, YouTube, SubscribeStar, DLive,
Periscope, Bit-Chute, etc. It is assumed that relevant information is likely to have been
electronically created and stored in such Internet-based (Cloud) platforms as mentioned above.
Information about computer system specifics (make, model, operating system type, version) used
for digital media storage is best obtained by interrogatory.

11. Herein the term “imagery” includes photographs, portraits, the likeness or artwork that
displays recognizable features of the Plaintiff. Courts have construed the portrait/picture
provisions of the statute somewhat broadly, to include "any recognizable likeness, not just an
actual photograph." Burck v. Mars, Inc., 571 F. Supp. 2d 446, 451 (S.D.N.Y. 2008).

12. The words “or,” “and,” “all,” “every,” “any,” “each,” “one or more,” “including,” and
similar words of guidance, are intended merely as such, and should not be construed as words of
limitation. The words “or” and “‘and” shall include each other whenever possible to expand, not
restrict, the scope of the Interrogatory. The word “including” shall not be used to limit any

29 66 29 66

general category or description that precedes it. The words “all,” “every,” “any,” “each,” and
“one or more” shall include each other whenever possible to expand, not restrict, the scope of the

Interrogatory.
Case 1:18-cv-08653-VEC-SDA Document 104 Filed 11/18/19 Page 6 of 23

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

13. Defendant is under a continuing obligation to respond to the Interrogatories set forth
herein. Accordingly, if Defendants subsequently gain additional information called for in any of
the Interrogatories set forth herein, Defendants should promptly produce such information to
Plaintiffs.

14. Discovery may be needed on all subject matters relevant to the claims made by the
Plaintiff in the Second Amended Complaint (SAC [ECF Doc. No. 88]) and to the denials and
defenses raised by the Defendant (Def).

15. The Plaintiff has relied upon Local Rule 33.3 (S.D.N.Y. L. Civ. R. 33.3) and Fed. R. Civ.
Proc. Rule 26 (generally) to fashion the below response to the Magistrate Judge’s request of
10/24/2019 (ECF Doc. No. 97).

16. Some computations of damages (see general Fed. R. Civ. Proc. Rule 26) have not been
completely matured as the Plaintiff must await on some disclosures and discovery material in the
possession of the Def Goodman. Design Strategy, Inc. v. Davis, 469 F.3d 284, 295 (2d Cir.
2006). A party’s obligation to deliver all the documents used to calculate damages is “the
functional equivalent of a standing Request for Production under Rule 34[,]” which grants the
opposing party general access to these relevant documents. Jd. at 296 (quoting Fed. R. Civ. P.

Rule 26 advisory committee notes to 1993 amendments).

6
Case 1:18-cv-08653-VEC-SDA Document 104 Filed 11/18/19 Page 7 of 23

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

SUPPORTING RATIONALE FOR INTERROGATORY CONTENT

17. For the purposes of the interrogatories, there are four (4) main categories of information
that the Plaintiff is requesting from the Defendant. The information below is provided to aid

clarity for the Court and the Def. A specific set of interrogatories follow the section below.

COUNT I. VIOLATIONS OF NEW YORK GENERAL BUSINESS
LAW §§349-350 (CONSUMER PROTECTION ACT)

18. Regarding issues of damage to trade, business and reputation the Plaintiff will rely on
records in the possession of the Defendant (Def) Jason Goodman. This includes production of
ALL photographs, images, portraits and/or likeness of the Plaintiff used during the manipulation
of imagery process. Such a process would yield artwork that the Def has used in innumerable
video podcasts (e.g. Plaintiffs face on wizard in red Santa Claus costume, Plaintiff's face on
toddler of middle eastern descent, Plaintiffs image on coffee cup, etc.). Such digital imagery
would be stored on computational systems controlled by the Def and/or Def’s agents (in the case
someone else working in the “art department”). Identification of computer systems, peripherals,
Internet connection etc. of machinery used to create these artwork productions for CrowdSource
The Truth (CSTT) podcasts featuring the Plaintiff's likeness, portrait and/or photograph
(inclusively referred to as imagery). Clark v. Celeb Publ'g, Inc., 530 F. Supp. 979 (S.D.N.Y.

1981). Big Seven Music Corp. v. Lennon, 554 F.2d 504 (2d Cir. 1977).
Case 1:18-cv-08653-VEC-SDA Document 104 Filed 11/18/19 Page 8 of 23

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

COUNT I. DEFAMATION
AND DEFAMATION PER SE

19. Plaintiff will require the identification of records, electronic messages, texts and other
paper and/or electronic documents that are in the possession of the Def that have been used by
the Def to support his outlandish claims, false statements and misrepresentations made against
the Plaintiff and Plaintiffs business, trade, occupation and career. This will require examination
of electronic communications exchanged between the Def and the previous parties described
(Hawkins, Michaels, Holmes/Lutzke, Kernan, etc.). This discovery area will focus on the
defamatory, libelous and slanderous statements Goodman has elicited from his guests (sidekicks)
during CSTT podcast shows. Such communications will demonstrate that Def Goodman knew,
or should have known, that the misleading and false statements made about the Plaintiff could

not be supported with corroborating evidence.

COUNT III. VIOLATIONS OF
CIVIL RIGHTS LAW § 50 and 51

20. Records custodians have been identified for those records maintained by corporations
that have interacted with the Def; such as his Internet Service Provider (ISP) storage, social
media platform providers such as Google, Facebook, Twitter, Patreon, YouTube, SubscribeStar,
DLive, Periscope, Bit-Chute, etc.

21. It is ASSUMED that Def Goodman is the creator of the CSTT “artwork”; however, this
may be incorrect. In this context imagery includes Plaintiff's portrait, likeness, photograph or
other reproduction that provides a distinguishable image of the Plaintiff. The computational
machine that created this imagery needs to be identified, with software and Cloud storage
capabilities of “artwork” containing Plaintiff's image. The statute covers a representation if it

"conveys the essence and likeness of an individual," even if the representation is not completely

oO
Case 1:18-cv-08653-VEC-SDA Document 104 Filed 11/18/19 Page 9 of 23

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

photo-realistic. Onassis v. Christian Dior-New York, 472 N.Y.S. 2d 254, 261 (N.Y. Sup. Ct.
1984).

COUNT IV. NEGLIGENT AND INTENTIONAL
INFLICTION OF EMOTIONAL DISTRESS

22. Inthe interests of judicial efficiency and in the spirit of S.D.N.Y. Local Rule 83.10,
Plaintiff clarifies and hereby particularizes his LI.E.D. claim to that of a "garden variety"
emotional distress claim [one which is devoid of medical treatment or physical manifestation]
Misas v. N.-Shore Long Island Jewish Health Sys., 14-cv-8787 (ALC) (DJF) (S.D.N.Y. Jul. 25,
2016). The matter is left to the discretion of the jury and thus there is no basis for a computation
of damages at this time. The “calculation of damages is the province of the jury,” Jsmail v.
Cohen, 899 F.2d 183, 186 (2d Cir.1990). Nevertheless, certain witnesses shall provide their
personal knowledge of the Plaintiff's emotional distress (garden variety I.I.E.D.) and will not

induce expert testimony.
Case 1:18-cv-08653-VEC-SDA Document 104 Filed 11/18/19 Page 10 of 23

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

PLAINTIFF’S FIRST SET OF INTERROGATORIES

INTERROGATORY NUMBER ONE TO DEFENDANT GOODMAN:

Describe with specificity all file systems, servers, Cloud storage repositories or other Internet

systems used to store/archive records, and/or archives for digital data, or custodians that would
have this knowledge of such, that contain facts supporting the Defendant’s belief that there is a
“network of social engineers” that are attempting to “diminish CrowdSource The Truth” for the

past three (3) years.
INTERROGATORY NUMBER TWO TO DEFENDANT GOODMAN:

Describe with specificity all facts and identify separately all persons, in public and private
association with the natural person Jason Goodman, who participated in, assisted with, or
provided materials to, or operated software to create artwork for CSTT podcasts (no matter if
displayed on YouTube, Patreon, Twitter, DLive, etc.), and used such computers and/or software
to store, process or transmit the imagery of the plaintiff — no matter if it was a stand-alone or

image or embedded in a completed piece of CSTT artwork -- during the past three (3) years.
INTERROGATORY NUMBER THREE TO DEFENDANT GOODMAN:

Provide correct and legal names for entities related to the natural person Jason Goodman and
describe with specificity all facts supporting the identification of each person who has personal
knowledge concerning management, administration, finances, financial record keeping, cash
flow, contracts, invoices and/or payments of the purported doing business as (DBA) 21* Century

3D”, and/or “MDSI”, and/or “Multi-media Software Design, Inc.” and/or “Multi-media Systems

10
Case 1:18-cv-08653-VEC-SDA Document 104 Filed 11/18/19 Page 11 of 23

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E, CAPRONI

Design, Inc.” or any other entity associated with the natural person Jason D. Goodman and/or the

podcast brand “CrowdSource The Truth” during the past five (5) years.
INTERROGATORY NUMBER FOUR TO DEFENDANT GOODMAN:

Describe with specificity all facts supporting the identification of each third party that has
entered into communications and/or discussions with the Defendant about the Plaintiff; to
include discussions to prepare for actual podcasts, candid discussions of a non-broadcast nature,
video appearance coordinating discussions and arrangements related to video content discussing
the Plaintiff, request for artwork with the Plaintiff's likeness, portrait and/or photograph and
other such communications activity with third party agents, employees, interviewees, patrons,
proxies or others acting in concert with the Defendant concerning the Plaintiff for the previous

three (3) years.
INTERROGATORY NUMBER FIVE TO DEFENDANT GOODMAN:

Describe with specificity the location of records, Cloud storage of information, digital servers,
file systems, computer workstations, laptops and/or archived records, or custodians that would
have knowledge of such, that contain information about the identification of each technical or
manpower resource upon which Defendant, or any party or third party acting in concert with the
Defendant or at his direction and/or relied upon, to create video content for CrowdSource The
Truth podcasts that featured, mentioned and/or described the Plaintiff; whether as expressed as
participation as a guest, background researcher, artwork creator, agent, employee, proxy, patron,

video editing expert, imagery artwork expert, etc. for the previous three (3) years.

dd
Case 1:18-cv-08653-VEC-SDA Document 104 Filed 11/18/19 Page 12 of 23

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

INTERROGATORY NUMBER SIX TO DEFENDANT GOODMAN:

Describe with specificity the location of records, Cloud storage of information, digital servers,
file systems, computer workstations, laptops and/or archived records, or custodians that would
have knowledge of such, that contain information for the identification of any and all legal
claims or lawsuits, administrative agency actions at federal, state, city or local levels initiated
against the natural person Jason Goodman and all the business entities associated with Jason
Goodman such as “Multimedia Systems Design, Inc.”, “21 Century 3D”, “Multi-media Design
Systems, Inc.” or other entities controlled, owned, operated or associated with Jason Goodman
for the past ten (10) years, this includes corporations and/or companies Defendant has or have
been affiliated with, to include case number, party names, disposition of case and forum in which

such claims or lawsuits were asserted.
INTERROGATORY NUMBER SEVEN TO DEFENDANT GOODMAN:

Describe with specificity the location of records, Cloud storage of information, digital servers,
file systems, computer workstations, laptops and/or archived records, or custodians that would
have knowledge of such, that contain information supporting the identification of all online
postings, comments, blog updates, video content, etc. made by Defendant, or in which Defendant
has been involved, with contains content about the Plaintiff, describing the Plaintiffs ethical
hacker credential, mentioning the Plaintiff's former employers, using any form of the Plaintiff's
name, or any individual believed by Defendant to be associated with the Plaintiff (includes

Twitter, Facebook, YouTube, Patreon, DLive, Periscope, etc.) for the past three (3) years.

12
Case 1:18-cv-08653-VEC-SDA Document 104 Filed 11/18/19 Page 13 of 23

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

INTERROGATORY NUMBER EIGHT TO DEFENDANT GOODMAN:

Describe with specificity all facts supporting the identification of every office, mailing address,
third party mail forwarder, “rent an office”, etc., in which Defendant and/or Defendant’s
companies, corporations, businesses, “doing business as (DBAs), etc. has or have maintained or
currently maintains a postal address; provide address by suite number, street address, city, state
zip code, for the past ten (10) years to include International addresses and addresses in the

United States.
INTERROGATORY NUMBER NINE TO DEFENDANT GOODMAN:

Describe with specificity the location of records, Cloud storage of information, digital servers,
file systems, computer workstations, laptops and/or archived records, or custodians that would
have knowledge of such, that contain information supporting the identification all of persons
attending meetings and exchanging communications between Defendant and any CrowdSource
The Truth guest, “sidekick”, talent, researcher, interviewee, sponsor or other affiliate, concerning
discussions about the Plaintiff, Plaintiff's background, Plaintiffs relationship to his brother, or
other relevant material discussed involving the Plaintiff, and identify all persons taking part in
such meetings and/or communications, provide approximate date of the contact, whether contact
was in person, by telephone, electronic means, or in writing; if contact was in person or by
telephone, include description of the substance of the communication and location of the
participants; and identify all persons and documents concerning such meetings and

communications for the past three (3) years.
Case 1:18-cv-08653-VEC-SDA Document 104 Filed 11/18/19 Page 14 of 23

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

INTERROGATORY NUMBER TEN TO DEFENDANT GOODMAN:

Describe with specificity the location of records, Cloud storage of information, digital servers,
file systems, computer workstations, laptops and/or archived records, or custodians that would
have knowledge of such, that contain information about the identification of parties that received
benefits, payments, or things of value (e.g. hotel bills) that Defendant has or have been or will be
conferred, offered, or promised between Defendant and any CrowdSource The Truth guest,
“sidekick”, talent, interviewee, researcher, agent, employee, consultant and/or sponsor or other
affiliate (e.g. Kevin Shipp, Harmon Wilfred, Quinn Michaels, George Webb Sweigert, Queen

Tut (Susan B. Holmes, aka Susan Lutzke), Trish Negron, etc.) for the past three (3) years.
INTERROGATORY NUMBER ELEVEN TO DEFENDANT GOODMAN:

Describe with specificity the location of records, Cloud storage of information, digital servers,
file systems, computer workstations, laptops and/or archived records, or custodians that would
have knowledge of such, that contain information concerning the identification of all individuals
involved in communications, contacts, discussions, reports or any other interchange that
Defendant may have had, or will have, with law enforcement personnel, agencies or staff; to
include Special Agent Britany Custer of the Federal Bureau of Investigation and agents or
officers of the New York Police Department; by individual’s name, representing specific agency,
time period of the contact, length of interviews, and for what stated purpose, and whether or not
the Plaintiff was a topic or his name was involved, in whole or in part, in such discussions,

contract, interchanges or communications, etc. for the past three (3) years.

14
Case 1:18-cv-08653-VEC-SDA Document 104 Filed 11/18/19 Page 15 of 23

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

INTERROGATORY NUMBER TWELVE TO DEFENDANT GOODMAN:

Describe with specificity the location of records, Cloud storage of information, digital servers,
file systems, computer workstations, laptops and/or archived records, or custodians that would
have knowledge of such, of processes and other vetting that is part of the CrowdSource “Truth
Engine” and the operation of such an engine to include the names of parties, agents, employees,
patrons, interviewees and other that play a role in the “Truth Engine” which addresses validation

of information and vetting for the past three (3) years.

INTERROGATORY NUMBER THIRTEEN TO DEFENDANT GOODMAN:

Describe with specificity the location of records, Cloud storage of information, digital servers,
file systems, computer workstations, laptops and/or archived records, or custodians that would
have knowledge of such, that store and/process information on any Internet blogs, forums, social
media platforms or other websites on which Defendant commented regarding the Plaintiff,
including the username/handle/moniker under which the comments were made for the past three

(3) years.
INTERROGATORY NUMBER FOURTEEN TO DEFENDANT GOODMAN:

Describe with specificity the location of records, Cloud storage of information, digital servers,
file systems, computer workstations, laptops and/or archived records, or custodians that would
have knowledge of such, that contain evidence of Defendant’s research, fact-checking,
developed information, or other investigative techniques relied upon the Defendant to create
records and allege and/or Cloud storage of information that the Plaintiff was guilty of serious
crimes, and/or the Plaintiff should be jailed, and/or that the Plaintiff might need to be

15
Case 1:18-cv-08653-VEC-SDA Document 104 Filed 11/18/19 Page 16 of 23

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

interviewed in a prison or mental hospital, that the Plaintiff was a sufferer of Post-Traumatic

Stress Syndrome (PTSD), etc.
INTERROGATORY NUMBER FIFTHTEEN TO DEFENDANT GOODMAN:

Describe with specificity the location of records, Cloud storage of information, digital servers,
file systems, computer workstations, laptops and/or archived records, or custodians that would
have knowledge of such, concerning social media platforms that demonstrates the growth of the
CrowdSource The Truth social media footprint by the acquisition of each and every social media
account and/or outlet and the time when distribution of content was commenced on each and
every individual social media platform, web-site, blog, messaging system accessed by the
Defendant or by his agents, employees, proxies, interviewees or others working in concert with
the Defendant to act as system administrators, blog editors, content posting, etc. for the previous

three (3) years.
INTERROGATORY NUMBER SIXTEEN TO DEFENDANT GOODMAN:

Describe with specificity the location of records, Cloud storage of information, digital servers,
file systems, computer workstations, laptops and/or archived records, or custodians that would
have knowledge of such, regarding all “cease and desist” messages, “spoliation notices”,
“evidence preservation notices” and other warnings, demand for termination and other e-mail
messages delivered to the Defendant’s e-mail messaging services (no matter which one) from the
Plaintiff which provided warnings to the defendant to cease, end, terminate and/or stop the
publishing of various content by providing date of e-mail message, contents, sender and any

response sent to the Plaintiff by the Defendant for the previous three (3) years.

16
Case 1:18-cv-08653-VEC-SDA Document 104 Filed 11/18/19 Page 17 of 23

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

INTERROGATORY NUMBER SEVENTEEN TO DEFENDANT GOODMAN:

Describe with specificity the location of records, Cloud storage of information, digital servers,
file systems, computer workstations, laptops and/or archived records, or custodians that would
have knowledge of such, that contain facts the Defendant’s role in all video content produced
and distributed on social media platforms that featured, interviewed, showcased, or focused on
with Larry Klayman, esq., Chairman and General Counsel of “Freedom Watch”, to include all
times Mr. Klayman used the title of “Special Prosecutor” in video content created in conjunction
with proceedings entitled “Citizen Grand Jury”, all records and/or stored media concerning the
Defendant’s role as a material witness” in the “Freedom Watch Grand Jury” of June 2019,
records and/or digital media describing Defendant’s participation in digesting evidence which
Judicial Watch and/or Freedom Watch obtained with regards to leaks of Grand Jury information
by Robert S. Mueller, III and discussions, interactions, communications (e-mail, text,
messaging), planning or conversations with the other “Citizen Grand Jury” material witness Dr.
Jerome Corsi of New Jersey and or with the Special Prosecutor Larry Klayman for the past three

(3) years.
INTERROGATORY NUMBER EIGHTTEEN TO DEFENDANT GOODMAN:

Describe with specificity the location of records, Cloud storage of information, digital servers,
file systems, computer workstations, laptops and/or archived records, or custodians that would
have knowledge of such, that contain facts supporting the Defendant’s participation in interviews
with news, newspaper, mass media and/or other news media outlets concerning the purported
“dirty bomb hoax” at the Port of Charleston, South Carolina on June 16, 2017, to include Donie
O’Sullivan of CNN, and Christopher Mele of the New York Times, to include Defendant’s

participation in interview phone call in concert with George Webb Sweigert, communications

17
Case 1:18-cv-08653-VEC-SDA Document 104 Filed 11/18/19 Page 18 of 23

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E, CAPRONI

between any reporter (such as O’Sullivan and/or Mele), the Defendant and/or George Webb

Sweigert to schedule, set-up or plan such interview between 1 ~ 30 June 2017.
INTERROGATORY NUMBER NINETEEN TO DEFENDANT GOODMAN:

Describe with specificity the location of records, Cloud storage of information, digital servers,
file systems, computer workstations, laptops and/or archived records, or custodians that would
have knowledge of such, that contain facts about the Defendant’s trip to Vancouver, British
Columbia to visit and co-create video content for social media platforms with David Charles
Hawkins (White Rock, (South Surrey) British Columbia, Canada), to include dates of travel,
duration of stay in British Columbia, number and duration of meetings with Mr. Hawkins, titles
of video productions produced and distributed, approximate expenses, monies, benefits, dinners
or other gratuities given to Mr Hawkins to include a description of all communications
exchanged between Defendant and Mr. Hawkins to organize such a trip and for the previous two

(2) years.
INTERROGATORY NUMBER TWENTY TO DEFENDANT GOODMAN:

Describe with specificity the location of records, Cloud storage of information, digital servers,
file systems, computer workstations, laptops and/or archived records, or custodians that would
have knowledge of such, that contain facts supporting the public interest and/or public debate
and/or public discourse and/or the supporting rationale that there is a genuine public issue
associated with or an opportunity to influence the resolution of issues involved with the Federal
Bridge Public Key Infrastructure Certification Authority (FBCA), the construction of the FBCA
by Entrust Technologies, the Plaintiff's employment at Entrust Technologies, the Plaintiff's

employment as a consultant at the U.S. National Security Agency to design an X.500 directory as

18
Case 1:18-cv-08653-VEC-SDA Document 104 Filed 11/18/19 Page 19 of 23

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

a consultant, the Plaintiff's employment at EuroSignCard, S.A. of Luxembourg, the Plaintiff's
employment at Booz* Allen & Hamilton as a network designer consultant for the U.S. Special
Operations Command and the alleged use of a cordless phone to call 911 dispatch at the Jon-

Benet Ramsey murder incident (circa 1996) as the Plaintiff's father was issued a patent for the

cordless phone (circa 1969).
INTERROGATORY NUMBER TWENTY-ONE TO DEFENDANT GOODMAN:

Describe with specificity the location of records, Cloud storage of information or archive of
digital media, or custodians that would have knowledge of such, containing facts supporting the
Defendant’s involvement in gathering, preparing, collecting, writing, editing, filming, taping or
photographing of news intended for a newspaper, news agency, press association or wire service
or other professional medium or agency which has as one of its regular functions the processing

and researching of news intended for dissemination to the public for the prior four (4) years.
INTERROGATORY NUMBER TWENTY-TWO TO DEFENDANT GOODMAN:

Describe with specificity all facts describing locations of information, Cloud storage of records,
and/or repositories of records, or custodians that would have knowledge of such, to support the
Defendant’s dissemination of raw intelligence to the constantly expanding network of human
brains for vetting, analysis and assessment concerning the Plaintiff, the Plaintiff's former

employers and the FBCA for the prior three (3) years.
INTERROGATORY NUMBER TWENTY-THREE TO DEFENDANT GOODMAN:

Describe with specificity all servers, archives of information and repositories, or custodians that

would have knowledge of such, of records that contain facts supporting the Defendant’s

19
Case 1:18-cv-08653-VEC-SDA Document 104 Filed 11/18/19 Page 20 of 23

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

involvement to work together to collect and analyze data from around the web and around the

world, and how the Defendant determines what is fact and fiction for the prior three (3) years.
INTERROGATORY NUMBER TWENTY-FOUR TO DEFENDANT GOODMAN:

Describe with specificity archives, data repositories, file systems, and/or records Cloud storage
systems, or custodians that would have knowledge of such, that contain facts supporting the
Defendant’s analysis, research, reporting, investigation and/or vetting of information, or
custodians that would have this knowledge of such, to determine that the Plaintiff was acting as a
co-conspirator with Robert David Steele, the Plaintiff in the Richmond, Virginia slander, libel

and defamation lawsuit for the prior three (3) years.
INTERROGATORY NUMBER TWENTY-FIVE TO DEFENDANT GOODMAN:

Describe with specificity all facts supporting the Defendant’s analysis, research, reporting,
investigation and/or vetting of information, or custodians that would have knowledge of such
facts , to determine that the Plaintiff was engaged in an organized criminal harassment campaign
and other serious potential criminal charges, listing crimes suspected, cite of relevant criminal
law, and/or actions Defendant took upon learning of these potential crimes for the prior three (3)

years.

END

20
Case 1:18-cv-08653-VEC-SDA Document 104 Filed 11/18/19 Page 21 of 23

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

ATTESTATION

I hereby certify that the attached interrogatories are truthful and accurate (to the best of my

knowledge) and are not submitted for the purposes of oppression of the Defendant Goodman.

D

D. G. SWEIGERT, C
GENERAL DELIVERY
ROUGH AND READY, CA 95975
Spoliation-notice@mailbox.org

S044 [2

Signed this iI day of November, 2019.
Case 1:18-cv-08653-VEC-SDA Document 104 Filed 11/18/19 Page 22 of 23

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

D. G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-noticeq@mailbox.org

U.S. DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
(FOLEY SQUARE)

D George Sweigert

CIVIL CASE #: 1:18-CV-08653-VEC
Plaintiff

JUDGE VALERIE E. CAPRONI
Vv.

MAGISTRATE STEWART D. AARON
Jason Goodman

Defendant

CERTIFICATE OF SERVICE

I HEREBY ATTEST that a true copy of the attached pleading has been sent to the

following addressees on the 11 day of November 2019.

Jason Goodman, CEO
Multi-media Design Systems, Inc.
252 7 Avenue, Apart. #6S

New York, NY 10001

Clerk of the Court, Room 200
USS. District Court

500 Pearl Street

New York, New York 10007-1312

oO: 8 a7,

D. GEORGE SWEIGERT

Motsdhe

 
of

 

YLSOd
ZLINN

 

  

CE

|

    

 

ASN WNOLLYNUALNI ONY OLLSAWOd YOs gLoz Youeny ‘eee eget

  

CIET-LOOOT 440A MON “YIOX Mon]
POPS [1VI_ OOS

WNOD PUISIG *S°7

007 Wooy 41n0>D 24} Jo yAa,D

2S oud
COT WCC?

Nov 78 201g.

“Ol

ECEIVE

 

PRO SE OFF

R

 

 

 

 

                    

 

      

 
 

  

 

 

ms (OL
GIGGLE SLEG LEBO Z90S SOSE
| BNIINO S3lidd Ns 334s weqUo |
oWO0'SdSA LY SA LISIA
i ® FIIAUAS TVLSOd eG
SALVLS CELINA Bas ®

aIHN © ONDIOVEL Sdsn

< QLEL-Z0001 AN AN UA man 310 XOg/ MUD aoTIOu-uoHDOds “LIVIA |

v) is lav | $£656 FO ‘KQVAN UNV HONON ALINOIHd |

o ag AYAAITAG TWAANAD ®

O/D ‘TXADTIAMS ‘D ‘a

2 7s 9td *

ae,

woud

 

  

 

   

 

o
QO G w el BROT TRA Te [WW + | aoiaas Twisod
8 °aDINUaS TSO Be SALVLS GALINN | |

 

 

 

IVS OL ATWald SSAMd

 
